PER CURIAM.
We affirm the denial of Alfredo Alvarez’ third motion to correct illegal sentence in which he raised the same meritless claim that his sentence for attempted premeditated murder with a firearm exceeds the 30 year maximum for a first degree felony under section 775.082(3)(a), Florida Statutes (1981). As the trial court has repeatedly and correctly explained to him, his offense was reclassified to a life felony because he used a firearm. See §§ 775.087(1)(a), 777.04(4)(a), Fla.Stat. (1981). This court affirmed the two previous orders denying relief on this claim, and we do so again.
This latest appeal is proeedurally barred and constitutes an abuse of the judicial system. We hereby prohibit appellant from filing any pro se petition or appeal that raises this same issue in this court. If he violates this prohibition, he will face sanctions. See Prince v. State, 719 So.2d 346 (Fla. 4th DCA 1998), rev. denied, 732 So.2d 328 (Fla.1999).
WARNER, C.J., DELL and STEVENSON, JJ., concur.